UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 (Amendment No. ) (Rule 13e-100) RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 Next Generation Media Corp. (Name of the Issuer) Next Generation Media Corp. 7516 G Fullerton Road Springfield, Virginia 22153 (Name of Person(s) Filing Statement) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 652909 10 2 (Cusip Number of Class of Securities) Darryl Reed Next Generation Media Corp. 7516 G Fullerton Road Springfield, Virginia 22153 Tel: (703) 644-0200 (Name, Address and Telephone Numbers of Persons Authorized to Receive Notices andCommunications on Behalf of Persons Filing Statement) Copies to: Robert J. Mottern, Esq. Investment Law Group of Gillett, Mottern & Walker, LLP 1230 Peachtree Street, N.E. Suite 2445 Atlanta, Georgia 30309 Tel: (404) 607-6933 Fax: (678) 840-2126 1 This statement is filed in connection with (check the appropriate box): o a. The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. o b. The filing of a registration statement under the Securities Act of 1933. o c. A tender offer. x d. None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies: o Check the following box if this is a final amendment reporting the results of the transaction: o CALCULATION OF FILING FEE Transaction Valuation (1) Amount of Filing Fee (2) $0.00 $0.00 o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) of the Exchange Act and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $0 Form or Registration No.:n/a Filing Party:n/a Date Filed: n/a 2 This Rule13e-3 Transaction Statement on Schedule 13E-3, together with the exhibits hereto (this “Schedule”), is being filed with the Securities and Exchange Commission (the “SEC”) pursuant to Section13(e)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) by (1)Next Generation Media Corp., a Nevada corporation (the “company,” “we,” “our,” “ours,” and “us”), the issuer of the common stock, par value $0.01 per share, that is subject to the Rule13e-3 transaction and (2)Darryl Reed and Joel Sens.This Transaction Statement relates to the purchase of certain fractional shares that resulted from a 1 for 1,000 reverse stock split on May 18, 2010.We are sometimes referred to collectively as the “Filing Persons.” The reverse split was effective May 18, 2010.In lieu of issuing fractional shares resulting from the split, we will pay cash equal to $0.0185 per share (pre-split) to each shareholder that would have received less than one share as a result of the reverse split.We rounded up all other fractional shares to the next whole number.Our principal purpose in effecting a large reverse split was to eliminate many small shareholders to reduce future administrative costs.The purchase price for the fractional shares is equal to the last trading price of the common stock as the date our board approved the reverse split.The purchase price for each fractional share will be equivalent to $18.50 per share after adjusting for the 1 for 1,000 reverse split. The Schedule includes a Transaction Statement which we propose to send to shareholders whose fractional shares are being purchased pursuant to the reverse split.The cross references below are being supplied pursuant to General Instruction G to Schedule 13E-3 and show the location in the Transaction Statement of the information required to be included in response to the items of Schedule 13E-3. Pursuant to General Instruction F to Schedule 13E-3, the information contained in the Transaction Statement, including all annexes thereto, is incorporated in its entirety herein by this reference, and the responses to each Item in this Schedule are qualified in their entirety by the information contained in the Transaction Statement and the annexes thereto. As of the date hereof, the Transaction Statement is in preliminary form and is subject to completion or amendment. Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Transaction Statement. All information contained in this Transaction Statement concerning any of the Filing Persons has been provided by such Filing Person. The filing of this Transaction Statement shall not be construed as an admission by any Filing Person or by any affiliate of a Filing Person, that we are “controlled” by any Filing Person, or that any Filing Person is our “affiliate” within the meaning of Rule13e-3 under Section13(e)of the Exchange Act. Item1.
